UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

MIGUEL MEDINA,

                    Plaintiff,                         Civil Action No. 9:16-CV-1284
                                                       (TJM/DEP)
      v.

SGT. SHEEHAN, Albany County
Correctional Facility,

                Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                     DECISION & ORDER

I.    INTRODUCTION

      This pro se action brought pursuant to 42 U.S.C. § 1983 was referred to the Hon.

David E. Peebles, Chief United States Magistrate Judge, for a Report and Recommendation

pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c). No objections to Mag istrate Judge

Peebles's December 21, 2018 Report and Recommendation [dkt. # 46] have been filed,

and the time to do so has expired.

II.   DISCUSSION

      Ordinarily, when no objections are raised to a report and recom mendation, the Court

examines the record to determine whether the report and recommendation is subject to

attack for plain error or manifest injustice. Here, however, the Court’s docket contains an

entry indicating that the Report and Recommendation was mailed to Plaintiff at his last

                                              1
known address in Mechanicville, New York on December 21, 2018, “delivered, left with

individual” at an unidentified Mechanicville address on December 24, 2018, returned to the

United States Postal Service on January 2, 2019, and now is listed as “in transit to next

facility.” Dkt. # 47. It is unclear why the Report and Recommendation is listed as still in

transit, whether Plaintiff actually received the Report and Recommendation, or whether

Plaintiff failed in his obligation to keep the Court advised of his address so that documents

and decisions can be served upon him by mail. See Local Rules of the United States

District Court for the Northern District of New York, 10.1(b). The Court notes, however, that

Plaintiff failed to respond to the motion for summary judgment, and it may well be that

Plaintiff has abandoned this sole remaining claim.

       Because of the uncertainty surrounding the service of the Report and

Recommendation on Plaintiff, the Court will exercise its discretion and review this matter as

if a general objection has been lodged to the Report and Recommendation. Under such

circumstances, the Court reviews the record de novo. See 28 U.S.C. § 636(b)(1). After

such a review, the Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. The Court may also receive further

evidence or recommit the matter to the magistrate judge with instructions.” Id.

III.   CONCLUSION

       Having considered the record de novo, the Court ACCEPTS and ADOPTS the

Report and Recommendation [dkt. # 46] for the reasons stated therein. Defendant

Sheehan’s motion for summary judgment [Dkt. # 36] is GRANTED, and the sole remaining

claim in plaintiff's amended complaint (Dkt. # 15) is DISMISSED. The Clerk of the Court



                                               2
may close the file in this matter.

IT IS SO ORDERED.

Dated: February 27, 2019




                                     3
